NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 5, 2009
                                 Decided November 10, 2009

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 08‐3819

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Central District of Illinois.

       v.                                             No. 05‐cr‐30028‐001

DOSSIE SANDERS,                                       Jeanne E. Scott, 
     Defendant‐Appellant.                             Judge.

                                           O R D E R

        Dossie Sanders pleaded guilty to various drug‐trafficking and firearms charges, see
18 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 922(g)(1), 924(c)(1), but reserved the right to appeal the
district court’s denial of his three motions to suppress evidence.  The district court
sentenced him to ninety‐eight months’ imprisonment.  Sanders filed a notice of appeal, but
his appointed counsel now seeks to withdraw pursuant to Anders v. California, 386 U.S. 738
(1967), because she cannot identify any nonfrivolous ground for appeal.  We confine our
review to the potential issues identified in counsel’s facially adequate brief, see United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002), and Sanders’ submission in response, see CIR.
R. 51(b).  We grant counsel’s motion and dismiss Sanders’ appeal.

       Sanders went to the Birds ‘n Brooks Army Navy Surplus store in Springfield, Illinois,
and tried to buy ammunition for a Sig Sauer P229 firearm marked “restricted law
No. 08‐3819                                                                               Page 2

enforcement use only.”  He requested the wrong type of ammunition and could not
produce the Firearm Owner’s Identification (“FOID”) card that Illinois requires for a person
to possess a firearm or purchase ammunition, although his wife offered hers.  Two
employees provided police with his description and license‐plate number.  Eventually the
officers located Sanders at his home and arrested him there.  They summoned the store
employees to the scene to perform a “showup” identification.  The employees identified
Sanders, who was in handcuffs at the time.  

       The officers then applied for a warrant to search Sanders’ house.  The warrant that
issued did not mention the Sig Sauer P229 described in the application but instead
authorized the seizure of “any and all firearms.”  The officers who executed the warrant
discovered a safe inside Sanders’ bedroom that contained the Sig Sauer P229, three other
firearms, fourteen baggies containing a total of 179.6 grams of powder cocaine, nine baggies
containing a total of 25.5 grams of cocaine base, 20 grams of marijuana, firearm accessories,
and $5,380 in cash.  The officers also seized a firearm, ammunition, and $4,465 in cash from
the top of a bedroom dresser and another firearm and more ammunition from a bedroom
bookshelf.  From the kitchen, the officers seized a digital scale, weights, and a bottle of
inositol powder.

       Sanders then filed three motions to suppress evidence, but the district court denied
each one.  Sanders pleaded guilty but reserved the right to appeal the district court’s denial
of those three motions.  

       At the outset, we note that Sanders does not wish to withdraw his guilty plea, so
counsel properly refrains from examining the adequacy of the plea colloquy or the
voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).  We
also agree with counsel that it is not necessary to examine the reasonableness of Sanders’
sentence, as his plea agreement does not permit him to appeal that issue.

       Counsel first considers challenging whether Sanders’ warrantless arrest was
supported by probable cause.  In the district court, Sanders had argued that the officers
lacked sufficient information to believe he had committed a crime.  But the district court
disagreed, finding that the officers’ investigation had produced “an abundance” of
supporting evidence to arrest Sanders for possession of a stolen firearm, possession of a
firearm without a valid FOID card, and being a felon in possession of a firearm.  Counsel is
correct that pursuing this issue would be frivolous.  Given the facts known to the officers
when they arrested Sanders, they could reasonably have believed he had committed several
crimes.  See Shipman v. Hamilton, 520 F.3d 775, 778 (7th Cir. 2008).
No. 08‐3819                                                                              Page 3

        Counsel next considers a due‐process challenge to the showup identification.  In the
district court, Sanders had argued that his showup identification was unduly suggestive
and unreliable.  The district court acknowledged that the showup identification was
suggestive but disagreed that the store employees’ identification was unreliable, finding
that their opportunity to observe Sanders in the store with a heightened degree of attention
ensured the reliability necessary to satisfy due process.  As counsel properly notes,
testimony concerning even an unduly suggestive showup identification is constitutionally
permissible if the identification is nevertheless reliable.  United States v. Hawkins, 499 F.3d
703, 707 (2007).  And the district court’s factual findings strongly support the conclusion
that the store employees’ identification was indeed reliable.  We agree that pursuing this
issue would be frivolous.

        Finally, counsel considers mounting a challenge to the particularity of the search
warrant.  In the district court, Sanders had argued that the warrant was not sufficiently
particularized because its broad authorization to seize “any and all firearms” sanctioned a
unrestrained rummaging through the Sanders’ house and permitted seizure of firearms
legally possessed by Sanders’ wife.  But the district court rejected that argument too,
reasoning that Sanders—as a felon—was prohibited from owning any firearms at all and
that there was reason to believe Sanders might have other prohibited guns at his house.  We
agree with counsel that pursuing this issue would be frivolous.  If a felon is forbidden to
possess any firearms, then a warrant authorizing seizure of any and all firearms from his
house is not vague or overbroad; it tells the executing officers precisely what to search for. 
United States v. Campbell, 256 F.3d 381, 389 (6th Cir. 2001).  And in any event, Sanders
“would have been no better off” had the warrant been as particularized as he contends, for
even then the officers would have executed precisely the same search and uncovered
precisely the same evidence.  See United States v. Sims, 553 F.3d 580, 584 (7th Cir. 2009). 

       We GRANT the motion to withdraw and DISMISS the appeal.